DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 8, 10, 17 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites:
4.  The article of claim 1, wherein the functional insert layer is sandwiched between two nonwoven layers, and wherein the functional insert layer and two nonwoven layers are lapped together to form a single vertically lapped structure.  Emphasis added.

Claim 4 is indefinite because it is unclear if either of the “two nonwoven layers” are the same as the “one or more nonwoven layers” described in claim 1.
Claim 4 is indefinite because it is unclear if the “single vertically lapped structure” is different from the “a vertically lapped structure” described in claim 1.
Further clarification is required.
Claim 8 recites:
The article of claim 1, wherein the functional insert layer is a low melt or thermoset material to allow the layer to be molded.

Claim 8 is indefinite because “low” is a term of degree for which the disclosure provides no standard for measuring, and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  See MPEP 2173.05(b).
Claim 8 is also indefinite because it is unclear which layer is referenced by “the layer.”  Note that the article comprises multiple layers, such as “one or more nonwoven layers” a “fibrous web layer” and “one or more functional insert layers.”  
Claim 10 recites:
10.  The article of claim 1, wherein the functional insert layer is a superabsorbent material.

Claim 10 is indefinite because “superabsorbent” is a term of degree for which the disclosure provides no standard for measuring, and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  See MPEP 2173.05(b).
Claim 17 recites:
17.  The article of claim 1, wherein the fibrous structure includes one or more films, facings, scrims, skins, fabrics, adhesives, or a combination thereof laminated to one or more sides of the vertically lapped structure.  Emphasis added.

Claim 17 is indefinite because the italicized group is a Markush group written with open-ended rather than closed language.  See MPEP 2173.05(h).
Claim 17 is also indefinite because it is unclear how the “fibrous structure” can be laminated to a side of the “vertically lapped structure”—as claim 1 indicates that the fibrous structure is part of the vertically lapped structure.  That is, claim 1 says that the fibrous structure is lapped to form the vertically lapped structure.  Further clarification is required.
Claim 24 recites:
24.  The article of claim 1, wherein a frame is formed to seal the article by hot compressing edges of the article and positioning the edges to form side walls.

Claim 24 is indefinite because “hot” is a term of degree for which the disclosure provides no standard for measuring, and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  See MPEP 2173.05(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4–9, 11–13, 16, 17, 20 and 22–26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Healey, US 2015/0121823 A11.
Regarding claim 1, Healey discloses a filter media 10, which reads on the “article.”  See Healey Fig. 1A, [0047].  
The filter media 10 comprises upstream and downstream support layers 14, 16 which can be manufactured from fibrous, nonwoven materials.  See Healey [0047], [0067].  The upstream and downstream support layers 14, 16 read on the “fibrous structure including one or more nonwoven layers.”  Either or both of the support layers 14, 16 read on the “fibrous web layer.”  A filtration layer 12 is positioned between the support layers 14, 16.  Id. at Fig. 1A, [0047].  The filtration layer 12 reads on the “one or more functional insert layers.”  It provides a filtration property to the filter media 10.  
The support layers 14, 16 and the filtration layer 12 are lapped together to form a vertically lapped structure, which is the waved configuration seen in Fig. 1A.  See Healey Fig. 1A, [0047].  
The filtration layer 12 (the “functional insert layer”) is a continuous sheet of material prior to lapping, because when the layers are formed into the waved configuration, the filtration layer 12 is positioned between the support layers 14, 16 and then the combined layers are conveyed between two moving surfaces, to produce the waved structure.  See Healey [0075].

    PNG
    media_image1.png
    295
    492
    media_image1.png
    Greyscale


Regarding claim 4, the filtration layer 12 (the “functional insert layer”) is sandwiched between the two support layers 14, 16, as seen in Fig. 1A.  The two support layers 14, 16 can be manufactured from non-woven materials.  See Healey [0067].  The filtration layer 12 and the support layers 14, 16 are lapped together to form a single vertically lapped structure, which is the waved configuration seen in Fig. 1A.  Id. at [0047].  
Regarding claim 5, the filtration layer 12 (the “functional insert layer”) is a filtration media insert for filtering fluids.  See Healey Fig. 1A, [0047].
Regarding claim 6, the filtration layer 12 (the “functional insert layer”) is a material for providing cushioning or resilience to the fibrous structure of the support layers 14, 16, because the material of the filtration layer 12 could provide some cushion.  
Regarding claim 7, the filtration layer 12 (the “functional insert layer”) is an expandable material, at least because it could be stretched to a certain extent.  Also, when the filtration layer 12 is in the waved configuration seen in Fig. 1A, it could be expanded by pulling on either side of the filter media 10.  
Note also that one of the support layers 14, 16 could also read on the “one or more functional insert layers” with the other support layer 14, 16 or the filtration layer 12 reading on the “fibrous structure including one or more nonwoven layers.”  The support layers 14 comprise an expandable material, which are the bicomponent fibers that will expand when they melt.  See Healey [0065].
Regarding claim 8, as noted, one of the support layers 14, 16 could also read on the “one or more functional insert layers” with the other support layer 14, 16 or the filtration layer 12 reading on the “fibrous structure including one or more nonwoven layers.”  The support layers comprise a low melt material, which is the sheath of the bicomponent binder fibers that melt at a lower temperature than the core.  See Healey [0065].  The binder fibers allow the support layers 14, 16 to be molded, because they are part of the structure of the support layers 14, 16 which is molded into the waved configuration.
Note also that the filtration layer 12 and the support layers 14, 16 can comprise an epoxy resin saturant, because the saturant can be applied to the filter media 10.  See Healey [0080].  Epoxy resin is a thermoset material, as acknowledged by the Applicant’s disclosure.  See Spec. [0041].  The epoxy resin allows the layers to be molded, because it facilitates the forming of the layers into the waved configuration.  See Healey [0080].
Regarding claim 9, the filtration layer 12 is a conductive material, because the materials it is manufactured from will get hot if heat is applied.  
Note also that the filter media 10 can comprises a screen backing 36a manufactured from expanded metal wire, which is a conductive material.  See Healey Fig. 4B, [0108].  The screen backing 36a can be interpreted as the “functional insert layer” because it provides support function to the other layers of the filter media 10.  With this interpretation, the backing layer 36a (the “functional insert layer”) is lapped together with the other layers of the filter media 10, because the filter media 10 and backing layer 36a are formed in a pleated configuration.  Id.
Regarding claim 11, Healey teaches that the filtration layer 12 (the “functional insert layer”) can be film, because the filtration layer 12 can be a membrane.  See Healey [0059].  
Regarding claim 12, the membrane in Healey is selectively permeable because it will allow gases to permeate, but not the contaminants to be filtered, as the membrane is a filter.  See Healey [0046].
Regarding claim 13, the filtration layer 12 (the “functional insert layer”) can be a material manufactured from hydrophobic materials such as polytetrafluoroethylene.  See Healey [0059].  Therefore, the membrane layer is for blocking moisture, due to the hydrophobic properties of PTFE.
Regarding claim 16, Healey teaches that the fibrous structure formed by the support layers 14, 16 is thermoformable to shape the fibrous structure into a three-dimensional shape, because the support layers 14, 16 comprise binder fibers that are thermally activated to thermally bond the layers of the filter media 10.  See Healey [0065].
Regarding claim 17, the filter media 10 comprises a top layer 18 made of fibers, which reads on the “fibrous structure” for the purpose of this claim.  See Healey Fig. 1A, [0069].  The top layer 18 is a facing that is laminated to one side of the waved (i.e., vertically lapped) structure.  Id.  
Regarding claim 20, Healey teaches that the filtration layer 12 (the “functional insert layer”) can be made from glass fibers, which are inherently fire retardant.  See Healey [0054].
Regarding claim 22, the filter media 10 in Healey is made of synthetic fibers, which are components for imparting antimicrobial properties, because they are resistant to “microbiological degradation.”  See Healey [0066].
Regarding claim 23, the filter media 10 of Healey is free of a separate frame assembly, before it is housed in frame 20.  See Healey [0104].
Regarding claim 24, Healey teaches that the perimeter of the filter media 10’ can be thermally sealed to form a frame 20’ therearound.  See Healey [0104].  This reads on a frame is formed to seal the article by hot compressing edges of the article and positioning the edges to form side walls.
Regarding claim 25, Healey teaches that the filter media 10 has a density gradient from one surface toward an opposing surface, which allows larger particles to be trapped at the upstream surface and smaller particles to be trapped toward the downstream surface.  See Healey [0081].
Regarding claim 26, Healey teaches that the article provides filtration without electrostatic charging, because an electrostatic charge can optionally be imparted to the filter media.  See Healey [0082].
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Healey, US 2015/0121823 A1, or in the alternative under 35 U.S.C. 103 as being unpatentable over Healey in view of Castro et al., US 2015/0101486 A1.
  Regarding claim 14, Healey teaches that the support layers 14, 16 (the “one or more nonwoven layers”) can comprise cellulose pulp fibers.  See Healey [0066].  Wood pulp fibers have some adsorptive ability.  See e.g., Ouellette et al., US 2016/0270622 A1.
Additionally, it would have been obvious to include activated carbon with the filtration layer 12 and/or the support layers 14, 16 in the filter media 10 of Healey, in view of Castro.  More specifically, the filter media 10 can be used in HVAC applications.  See Healey [0102].  Castro disclsoes that it is beneficial to include activated carbon with the nonwoven filter material of an HVAC filter, to reduce odors.  See Castro [0035].  Therefore, it would have been obvious to include activated carbon with the filtration layer 12 and/or the support layers 14, 16 in the filter media 10 of Healey to reduce odors.  Activated carbon is an adsorptive material, as acknowledged by the Applicant’s specification.  See Spec. [0013].
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Healey, US 2015/0121823 A1 in view of Dallas et al., US 2012/0272828 A1.
Regarding claim 10, Healey teaches the limitations of claim 1, as explained above.
Healey differs from claim 10 because it fails to disclose the filtration layer 12 (the “functional insert layer”) comprising a superabsorbent material.
But the filtration layer 12 is fine fiber filtration layer, and the filter media can be used in a variety of applications, such as filtering gases or liquids.  See Healey [0008], [0102].  
Dallas teaches a fine fiber layer, that can be used to filter a variety of fluids, such as liquid and gas.  See Dallas [0010].  The fine fiber layer comprises an active particulate material, where the particulate material can include superabsorbent particles.  Id. at abstract, [0035].  These particles are beneficial because they allow for contaminants to be removed from the mobile phase that would otherwise be unable to be filtered out.  Id. at [0006].  It would have been obvious to include superabsorbent particles with the filtration layer 12 of Healey, to provide this benefit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Healey is the parent application of US 2018/0015405 A1, which is an X reference cited in the International Search Report filed Nov. 25, 2020.